Citation Nr: 0535150	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed hepatitis C.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active military service from September 1969 
to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the regional office 
(RO).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran contends that he developed hepatitic C due to 
active service.   

The Board previously sought and obtained additional medical 
evidence in the form of a Veterans Health Administration 
(VHA) expert medical opinion in this matter.  This opinion 
was completed in August 2005, and received directly at the 
Board in September 2005.  

The RO has not had an opportunity to review the veteran's 
claim in light of the expert medical opinion.  The veteran 
has not waived review of this evidence by the RO.  

Therefore, in order to protect the veteran's right to due 
process, the Board must REMAND this decision to the RO for 
the following action:

The RO should again readjudicate the 
veteran's claim of service connection for 
hepatitis C based on the additional 
evidence of record, including the August 
2005 VHA medical opinion.  Any other 
indicated development should be 
undertaken.  If any benefit sought on 
appeal, for which a Notice of 
Disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 


